People v Velsor (2014 NY Slip Op 08669)





People v Velsor


2014 NY Slip Op 08669


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
JOSEPH J. MALTESE, JJ.


2008-06483
 (Ind. No. 1174/07)

[*1]The People of the State of New York, respondent,
vJoseph Velsor, appellant.


Joseph Velsor, Ossining, N.Y., appellant pro se.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Jeanette Lifschitz, and Rona I. Kugler of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y. (Barry Stendig of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 4, 2010 (People v Velsor, 73 AD3d 819), affirming a judgment of the Supreme Court, Queens County, rendered June 30, 2008.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
SKELOS, J.P., LEVENTHAL, ROMAN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court